                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

MICHAEL NIXON                                              CIVIL ACTION

VERSUS                                                     NUMBER: 16-0821

JERRY LARPENTER, ET AL.                                    SECTION: “F”(5)

                                   ORDER AND REASONS

       Before the Court is the motion for summary judgment of Defendants, the Terrebonne

Parish Consolidated Government (“TPCG”), Richard Neal (“Neal”), Terrebonne Parish Sheriff

Jerry J. Larpenter (“Larpenter”), and Claude Triche (“Triche”), former Warden of the

Terrebonne Parish Criminal Justice Complex (“TPCJC”). (Rec. docs. 61. 76). Also before the

Court are Plaintiff’s memorandum in opposition to the motion as well as Defendants’ reply.

(Rec. docs. 82, 85). Despite scheduling oral argument on Defendants’ motion for May 1, 2019

at 11:00 a.m. (rec. doc. 66) and subsequently continuing the hearing until June 5, 2019 at

11:00 a.m. (rec. doc. 77), no one on Plaintiff’s behalf appeared on the latter date and time to

argue the matter, so the matter is being decided on the briefs. (Rec. doc. 86). For the reasons

that follow, it is ordered that Defendants’ motion is granted and that Plaintiff’s suit is

dismissed.

       The above-captioned matter had its genesis on January 29, 2016 when Plaintiff,

Michael Nixon, through counsel, filed a complaint against Larpenter, Triche, Neal, Dr. Richard

Haydel, the Medical Director at TPCJC, the TPCG, and other unnamed individuals and

insurance companies, asserting claims under 42 US.C. §1983 and “like claims” arising under

state law. (Rec. doc. 1). Plaintiff alleged that “… on or about [the] end of January or beginning

of February [of] 2015,” after being arrested and incarcerated at TPCJC since December of

2014, he began experiencing symptoms of what would later be diagnosed as Fournier’s
gangrene and necrotizing fasciitis of the perineum and right buttock. (Id.). Plaintiff stated

that he requested medical care “repeatedly” from three “John Doe” Defendants, to no avail,

and that when he finally received “medical treatment” from a fourth “John Doe,” a member

of the medical staff at TPCJC, it came only in the form of “small portions of inadequate topical

ointment and band aids” without an actual physical examination of the site of the infection.

(Id.). As a result, Plaintiff alleged that his condition worsened to point that he was forced to

drain pus from the infection site himself. (Id.). Once released from custody, Plaintiff

indicated that he sought treatment from and was ultimately admitted to the Terrebonne

General Medical Center (“TGMC”) where he underwent several surgical procedures

including a colostomy. (Id.). For the alleged failure of the TPCJC staff to acknowledge and

properly treat his medical condition, Plaintiff alleged that the four named Defendants were

liable to him under both federal and state law under a theory of respondeat superior. (Id.).

           In response to Plaintiff’s original complaint, Defendants Haydel and Neal filed a

combined motion under Rules 12(b)(6)/56/12(e), arguing that Plaintiff had failed to exhaust

prison administrative remedies prior to filing suit, that his allegations were insufficient to

establish liability under Estelle v. Gamble 1/ and Monell v. Dept. of Soc. Serv., 2/ and, as to Haydel,

that Plaintiff’s claims were premature in that a Medical Review Panel had not been convened

under the Louisiana Medical Malpractice Act (“LMMA”). (Rec. doc. 16). That motion was

opposed by Plaintiff and subsequently supported by Defendants via a reply memo. (Rec.

docs. 21, 24). Following a formal hearing on July 13, 2016, Defendants’ motion was denied

in part and granted in part and Plaintiff was ordered to amend his complaint. (Rec. doc. 25).



1/   429 U.S. 97, 97 S.Ct. 285 (1976).
2/   436 U.S. 658, 98 S.Ct. 2018 (1978).

                                                  2
         Pursuant to the Court’s directive, Plaintiff filed an amended complaint in this matter

on July 29, 2016. (Rec. doc. 29). 3/ In that pleading, which named the same Defendants as the

original complaint, Plaintiff presented essentially the same factual allegations as were set

forth in his initial pleading, following which he alleged that Larpenter and Triche acted with

deliberate indifference to his medical needs despite knowing or being in a position to have

known about the risk of serious bodily harm to him; that, by virtue of the supervisory

positions that they held, Larpenter, Triche, Neal, and Haydel, were responsible for the hiring,

training, and supervision of those employees who were tasked with providing care to him;

and that those four “[p]olicymaking Defendants” knew that the policies, practices, and

procedures with respect to the provision of medical care at TPCJC were inadequate but took

no corrective measures. (Id.). For these alleged instances of neglect, Plaintiff asserted causes

of action under §1983 as well as state law pursuant to the doctrine of respondeat superior.

(Id.).

         Plaintiff’s amended complaint prompted the filing of a second Rule 12(b)(6) motion

by Defendants, Haydel and Neal, which was formally opposed by Plaintiff and was later

supported by a reply memorandum. (Rec. docs. 30, 41, 44). Following a hearing on October

26, 2016, the Court dismissed Plaintiff’s federal claims against Haydel and Neal with

prejudice as having been insufficiently pled and dismissed Plaintiff’s state-law claim against

Haydel without prejudice pending proceedings under the LMMA. (Rec. doc. 45). The case

was stayed and administratively closed for that purpose. (Id.).




3/ Although Plaintiff’s amended complaint makes a single reference to his original complaint (rec. doc. 29 at p.

1), because the amended pleading does not specifically adopt or incorporate by reference his initial pleading,
the amended complaint supersedes the earlier pleading and renders the latter of no legal effect. Eason v. Holt,
73 F.3d 600, 603 (5th Cir. 1996); King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994).

                                                       3
       On April 9, 2018, Plaintiff filed an ex parte motion to dismiss his remaining state-law

claim against Haydel with prejudice and to lift the stay in this matter and return it to the

Court’s active docket. (Rec. doc. 46). That motion was granted on April 12, 2018 and the

case as to the four remaining Defendants was reopened. (Rec. doc. 47). In due course, TPCG

and Neal filed the present motion, which was later joined in by the other two Defendants,

Larpenter and Triche. (Rec. docs. 61, 65). The motion was ultimately scheduled for hearing

on June 5, 2019 at 11:00 a.m. and was taken under advisement after Plaintiff was granted an

extension of time within which to file an opposition memorandum, which has since been

responded to by Defendants, as well as a witness and exhibit list which he had earlier

neglected to file. (Rec. docs. 66, 77, 82, 85, 86).

       Defendants now move for summary judgment as to all of Plaintiff’s claims under Rule

56, asserting various grounds in support. Before turning to those grounds, the Court will

recall the legal standards governing summary judgment followed by a discussion of the

evidence established by Defendants’ motion.

       Summary judgment is appropriate under Rule 56(c) when no genuine issue of

material fact exists and the moving party is entitled to judgment as a matter of law. Celotex

Corp. v. Catrett, 477 U.S. 317, 106 S.Ct. 2548 (1986). Although all inferences drawn from the

evidence are to be resolved in the non-movant’s favor, he may not rest on the mere

allegations or denials in his pleadings. Spellman v. Shalala, 1 F.3d 357, 360 (5th Cir. 1993).

Rather, once a properly supported motion for summary judgment is made, the burden shifts

to the non-movant, who bears the burden of proof at trial to show with “’significant

probative’ evidence” that there exists a triable factual issue. Kansa Reinsurance v. Cong.

Mortgage Corp. of Texas, 20 F.3d 1362, 1371 (5th Cir. 1994)(quoting In re: Municipal Bond


                                                 4
Reporting Antitrust Litig., 672 F.2d 436, 440 (5th Cir. 1982)). That burden is not satisfied by

“… ‘some metaphysical doubt as to the material facts,’ … by ‘conclusory allegations,’ … by

‘unsubstantiated assertions,’ … or by only a ‘scintilla’ of evidence.” Little v. Liquid Air Corp.,

37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(citations omitted). Rather, the nonmovant “…

must adduce admissible evidence which creates a fact issue concerning the existence of

every essential component of that party’s case; naked assertions of an actual dispute will not

suffice.” Matter of Lewisville Properties, Inc., 849 F.2d 946, 950 (5th Cir. 1998). The

insufficiency of the proof must be such that it would prevent a rational finder of fact from

finding for the non-moving party. Phillips Oil Co v. OKC Corp., 812 F.2d 265, 272-73 (5th Cir.),

cert. denied, 484 U.S. 851, 108 S.Ct. 152 (1987).

           The competent summary judgment evidence before the Court indicates that Dr.

Haydel was appointed by TPCG to be its Medical Director at TPCJC in connection with a

“Contract for Professional Services” that was entered into between it and the doctor to satisfy

the former’s statutory duty under LSA-R.S. 15:703 to “… attend the prisoners who are

confined in parish jails whenever they are sick.” 4/ (Rec. doc. 61-3). Dr. Haydel discharged



4/   That statute provides in full as follows:
       A. The governing authority of each parish shall appoint annually a physician who shall attend the
       prisoners who are confined in parish jails whenever they are sick. His salary shall be fixed by the governing
       authority. Any physician so appointed shall be licensed as provided in R.S. 37:1271 and shall be a qualified
       health care provider in accordance with R.S. 40:1231.2.
       B. In lieu of appointing a physician, the governing authority of any parish may enter into a contract with
       a health care provider, licensed or regulated by the laws of this state, to provide requisite health care
       services, as required in this Section. The term “health care provider” as used in this Subsection means a
       person, partnership, limited liability partnership, limited liability company, corporation, facility, or
       institution licensed or regulated by the laws of this state to provide health care services or professional
       services as a physician and qualified as such in accordance with R.S. 40:1231.2.
       C. When a physician has been appointed or a contract for health care services for prisoners has been
       entered into in accordance with this Section, any action by a prisoner or his representative to recover
       damages or any other losses, including those for the death of the prisoner, as a result of the actions or
       inactions of the physician or health care provider in the performance or nonperformance of health care
       services shall be governed by the provisions of R.S. 40:1231.1 et seq. The term “health care provider” as
       used in this Subsection shall be as defined in R.S. 40:1231.1.

                                                          5
his contractual duties to TPCG by conducting “sick call” evaluations of inmates twice weekly

and by being available to the medical staff 24 hours per day for consultation and referrals.

(Id.). In addition to its contractual relationship with Dr. Haydel, at all pertinent times TPCG

also employed Neal, a licensed EMT, to serve as the Medical Administrator of the Medical

Department at TPCJC, including the scheduling and management of the medical staff. (Id.).

According to Neal’s declaration, which was made under penalty of perjury pursuant to 28

U.S.C. §1746, in order to access medical care at TPCJC, an inmate is required to submit a sick-

call request to the medical staff, which is either handled by an EMT or one of the members of

the nursing staff. The inmate may also be scheduled to see Dr. Haydel or another physician

when on their appointed “sick call” rounds. (Id.). In addition to the foregoing sick-call

request procedure, inmates also have direct physical contact with members of the medical

staff twice daily during the dispensing of medication. (Id.). The medical staff at TPCJC

consists of an unidentified number of nurses and EMTs, Dr. Haydel and another physician,

all of whom function pursuant to certain standing orders and Basic Jail Guidelines issued by

the doctors. (Id.).

       The summary judgment evidence further indicates that Plaintiff was arrested and

processed into TPCJC on December 16, 2014 on charges of aggravated kidnapping and

aggravated assault with a firearm. (Rec. doc. 61-8, pp. 29-47). Upon being medically




   D. The sole responsibility of the governing authority of each parish which is mandated by the provisions
   of this Section with respect to providing health care services for prisoners shall be the appointment of a
   physician and the payment of the salary of that physician or its contractual obligations with a health care
   provider selected in accordance with this Section. The parish and its governing authority shall not be liable
   for any action arising as a result of the actions or inactions of the physician or health care provider, whether
   ex delicto or ex quasi delicto or ex contractu, by a prisoner or his representative to recover damages or any
   other losses, including those for the death of the prisoner, unless the governing authority exercises gross
   negligence or willful misconduct in the performance of its duties and obligations imposed by this Section,
   and such gross negligence or willful misconduct was a substantial factor in causing the injury.

                                                       6
screened at TPCJC, Plaintiff was noted to have an elevated blood sugar level and was thus

transported to the L.J. Chabert Hospital where he was given a dosage of insulin. (Id.). The

TPCJC’s “Medical History and Physical Examination Record” that was generated in

connection with his processing was positive for diabetes and hypertension and past

surgeries involving the lower back, left foot, and right leg. (Id.). Plaintiff was on Lantus and

Lasix at the time and the screening documents indicate that members of the TPCJC Medical

Department made a series of phone calls to local pharmacies to confirm the medications that

Plaintiff was then taking. (Id.). As part of the medical screening process, Plaintiff was

administered a TB test, was prescribed a 2000-calorie diabetic diet that included reduced

salt intake, fresh fruit, and an evening snack, and modifications were made to his footwear

to accommodate a partial left foot amputation he had undergone previously. (Id.). Notably,

the TPCJC medical screening documents were negative for any boils, rash, discharge, or open

wounds. (Id. at p. 36).

       Notes from the TPCJC Medical Department reflect that on December 18, 2014, a staff

member called Dr. Haydel for consultation on how best to deal with Plaintiff’s elevated blood

sugar levels. (Id. at p. 28). As a result of that consultation, the dosage of Plaintiff’s Metformin

was increased and Amaryl was added along with a sliding-scale dosage of Humalog. (Id.). In

a subsequent note dated December 25, 2015, a member of the Medical Department

documented that Plaintiff was very aggravated during the morning medication pass that day,

requesting that he be taken to the hospital for treatment of constipation from which he

alleged to have been suffering for 10 days. (Id. at p. 27). The reporting official noted that

Plaintiff had only brought this complaint to the attention of the Medical Department the

previous day and he was advised to use over-the-counter laxatives that were available to


                                                7
inmates for purchase from the jail commissary. (Id.). When asked to take the medication

that was being dispensed to him, Plaintiff became “very aggressive,” cursing out the

attending health care provider and requesting again to be taken to the hospital. (Id.).

Plaintiff was informed that inmates are simply not sent to the hospital for treatment of

constipation. (Id.).

       The following day, Plaintiff again complained to a member of the Medical Department

that he had not had a bowel movement in 14 days. (Id. at p. 26). Plaintiff was given a dosage

of magnesium citrate, was instructed to increase his water intake, and was advised to contact

the Medical Department if his problem persisted. (Id.). On December 28, 2014, a member of

the Medical Department updated Plaintiff’s file by documenting that he was to be seen by a

physician to address his elevated blood pressure readings. (Id. at p. 25). Plaintiff was duly

seen by Dr. Haydel three days later who ordered that he be restarted on Lantus. (Id. at p.

24).

       On January 25, 2015 at 10:00 a.m. Plaintiff completed his first “Request for Medical

Attention Form” (“sick call form”) in which he expressed a need for reading glasses as well

as the addition of liver to his diet twice per day due to a blood condition. (Id. at p. 20).

Plaintiff was seen by a member of the medical staff six hours later who advised him to have

a family member bring him reading glasses or to purchase them through the TPCJC

commissary. (Id.). He was also referred to the kitchen staff about the reported need for liver

twice per week. (Id.). Plaintiff completed his second sick-call request form two days later in

which he renewed his need for reading glasses. (Id. at p. 19). He was seen by a member of

the medical staff on January 9, 2015 who investigated the matter and determined that

although Plaintiff was in possession of eyeglasses upon his admission to TPCJC, there was no


                                              8
documentation regarding the location or disposition of the spectacles. (Id.). Plaintiff was

again instructed to obtain reading glasses through the prison commissary. (Id.).

       The next notation to Plaintiff’s TPCJC medical file was not made until February 10,

2015 when Plaintiff completed his third sick-call request form reporting a bad cold and a

need for medication to control his cough. (Id. at p. 16). Plaintiff was evaluated by a member

of the Medical Department later that same day who observed no signs of nasal congestion at

the time and thus instructed Plaintiff to purchase over-the-counter medications from the

commissary for relief. (Id.). Plaintiff was seen again by Dr. Haydel on March 24, 2015 for

monitoring of his blood sugar levels which were elevated in the afternoon but lower in the

morning.    (Id.).   The assessment was diabetes mellitus and hypertension; Plaintiff’s

medications were adjusted. (Id.). He completed another sick-call request form on March 29,

2015, this time complaining of a runny nose and a bad cough. (Id. at p. 10). Plaintiff was

seen by an EMT later that day who advised him to purchase over-the-counter medications

for his complaints after noting no symptoms of nasal congestion or cough at that time. (Id.).

       Plaintiff completed his fifth and final sick-call request form on March 30, 2015, citing

a bad cough and a runny nose as well as “… a staff (sic) on my leg by my butt …” that made it

difficult to sit or walk. (Id. at p. 9). He was seen by an EMT later that same day who diagnosed

Plaintiff with a boil to the buttocks and placed him on a 10-day course of Bactrim. (Id.). With

the exception of medication flow sheets which reflect the dispensing of various medications,

including Bactrim, to Plaintiff over the course of the next two days (id. at pp. 4-6), the TPCJC

records provided to the Court contain no further documentation respecting the provision of

medical care to Plaintiff. He was released from TPCJC on April 1, 2015. (Rec. doc. 61-2, p. 3).




                                               9
       Eight days after his release Plaintiff presented to the Terrebonne General Medical

Center (“TGMC”) Emergency Department (“ED”) complaining of a boil on his left leg.

Although a “Sign-In Form” included in the mass of TGMC records that have been provided to

the Court contains a notation that the problem had started two weeks earlier (Ex. C, p. 251),

the attending physician’s two-page note indicates that the abscess to Plaintiff’s left buttock

had manifested itself only five days earlier. (Id. at pp. 217-218). The more detailed, six-page

“Emergency Department Chart” of that date contains a listing of medical problems from

which Plaintiff had suffered in the past including abscesses of the face and chin, an

epidermoid cyst, and cellulitis of the foot. (Id. at pp. 207-212). Following his evaluation by

Dr. Brian Roberts, Plaintiff was diagnosed with an abscess and was prescribed a course of

Bactrim, the very same medication he had received at TPCJC prior to his release. (Id.).

       Plaintiff returned to the TGMC ED on May 2, 2015, this time complaining of symptoms

of an upper respiratory infection of one to two days’ duration. (Id. at pp. 250, 215-216, 202-

206). A chest x-ray was taken, which produced normal results. (Id. at p. 244). Plaintiff was

administered an injection of Decadron and a dosage of Tylenol while at the ED and was

prescribed Zithromax and cough medicine at the time of discharge. (Id.). Plaintiff was seen

again at the ED the very next day, this time for an abscess to the right buttock for the previous

three days which was reported to be draining pus. (Id. at pp. 249, 213-214, 243, 197-201).

A testicular ultrasound was performed and was largely unremarkable, except for findings

possibly suggestive of mild epididymitis. (Id.). Following the administration of Lidocaine to

the affected areas, incisions and drainage of the abscesses was performed and Plaintiff was

discharged with prescriptions for Bactrim DS and Lortab. (Id.). The diagnosis at the time of

discharge was a three-centimeter abscess to the right medial buttock and epididymitis. (Id.).


                                               10
       On May 5, 2015, Plaintiff again presented to the TGMC ED with complaints of swelling

to the testicles and penis. (Id. at pp. 2513, 2017-2072, 2073-2074, 2065-2070, 2059-2064,

2054-2058). During the course of triage, Plaintiff recalled having been told at the ED that his

previously-diagnosed abscess was “an infection from a hair.” (Id.). The clinical impression

was cellulitis and uncontrolled diabetes and the decision was made to admit Plaintiff to the

hospital for administration of IV antibiotics. (Id.). Following consultations with additional

physicians over the next two days, Plaintiff was diagnosed with a perineal abscess, scrotal

swelling, Fournier’s gangrene, hypertension, and diabetes. (Id. at pp. 2189-2190, 2191-

2192). On May 7, 2015, Plaintiff underwent extensive debridement of the scrotum and right

buttocks; the post-operative diagnosis was severe necrotizing fasciitis of the perineum,

scrotum, and right buttocks typical of Fournier’s gangrene. (Id. at pp. 2286-2287). A wound

dressing change and further debridement were done on May 9, 2015 and a diverting

colostomy and extensive debridement of the perineal wound were performed two days later.

(Id. at pp. 2292, 2288). Additional wound dressing changes and debridements were

performed over the succeeding days and a partial closure of the wound site was done on May

20, 2015. (Id. at pp. 2293, 2297, 2174, 2289, 2187, 2294). On May 22, 2015, the wound

dressing change was performed without the necessity of general anesthesia. (Id. at p. 2295).

Plaintiff’s condition continued to improve and a secondary closure was successfully

performed on May 29, 2015. (Id. at pp. 2049-2053, 2361). Plaintiff was discharged from

TGMC on June 1, 2015. (Id. at pp. 2049-2053, 2361).

       Plaintiff subsequently received post-operative care at TGMC throughout the month of

June, including the removal of sutures on June 18, 2015. (Id. at pp. 104-106, 143, 118, 140-

142, 122). Following a wound evaluation on September 1, 2015, Plaintiff underwent a


                                              11
successful inpatient colonoscopy reversal on September 14, 2015, ultimately being released

from the hospital on September 21, 2015. (Id. at pp. 547-549, 598-601, 602, 573-575, 557-

558, 554-555, 546).

        Having summarized the medical evidence pertaining to Plaintiff’s skin condition, the

Court now turns to the grounds for dismissal raised by Defendants’ motion and the

arguments offered by Plaintiff in opposition. Defendants first argue that Plaintiff has not

provided an adequate basis for holding TPCG liable under §1983 because he has failed to

identify a policy or procedure that was the moving force for the violation of a constitutional

right. (Rec. doc. 61-1, pp. 8-11). TPCG also argues that it is immune from any state-law

claims asserted by Plaintiff under two state statutes, LSA-R.S. 15:703 and 9:2798.1.

        TPCG, as a local governing entity, is considered to be a “person” within the meaning

of §1983 and is therefore subject to suit under that civil rights statute. Monell, 436 U.S. at

692, 98 S.Ct. at 2036. However, a governmental body like TPCG may not be held liable for

the actions of its employees under a theory of respondeat superior or vicarious liability. Id.

at 691-94, 98 S.Ct. at 2036-38. Rather, such a governmental body may be held liable under

§1983 only “… when execution of a government’s policy or custom … inflicts the injury that

the government as an entity is responsible [for] under §1983.” Id. 5/ Thus, to establish

municipal liability under §1983, a plaintiff must prove three elements: 1) an official policy

or custom, of which 2) a policymaker can be charged with actual or constructive knowledge,

and 3) a constitutional violation whose moving force is that policy or custom. Valle v. City of

Houston, 613 F.3d 536, 541 (5th Cir. 2010)(citing Pineda v. City of Houston, 291 F.3d 325, 328


5/The same is true for supervisory officials. Conner v. Travis County, 209 F.3d 794, 796 (5th Cir. 2000)(citing
City of Canton v. Harris, 489 U.S. 378, 385, 109 S.Ct. 1197, 1203 (1989) and Breaux v. City of Garland, 205 F.3d
150, 161 (5th Cir. 2000)).

                                                      12
(5th Cir. 2002)). The first element of the three-part municipal liability test may come in the

form of:

       1. A policy statement, ordinance, regulation, or decision that is officially
          adopted and promulgated by the municipality’s lawmaking officer or by an
          official to whom the lawmakers have delegated policymaking authority; or,

       2. A persistent, widespread practice of city officials or employees which,
          although not authorized by officially adopted and promulgated policy, is so
          common and well-settled as to constitute a custom that fairly represents
          municipal policy. Actual or constructive knowledge of such custom must
          be attributable to the governing body of the municipality or to an official
          to whom that body had delegated policymaking authority.

                                                                      Johnson v. Moore,
                                                                        958 F.2d 92, 94
                                                                         (5th Cir. 1992).

       With respect to the second element, a plaintiff must establish that the identified policy

came from a policymaker of the municipality. Malone v. City of Fort Worth, Texas, 297

F.Supp.3d 645, 653 (N.D. Tex. 2018). A policy or custom can said to be “official” for purposes

of §1983 when it results from the decision or acquiescence of the municipal official or body

with “final policymaking authority” of the offending policy. Id. (quoting Gros v. City of Grand

Prairie, 181 F.3d 613, 615 (5th Cir. 1999)). In situations where the policy results from a

persistent, widespread practice or custom that is so common as to be said to represent

municipal policy, actual or constructive knowledge of such practice or custom must be

shown. Hicks-Fields v. Harris County, 860 F.3d 803, 808 (5th Cir. 2017). “Actual knowledge

may be shown by such means as discussion at council meetings or receipt of written

information.” Id. Constructive knowledge, on the other hand, may be attributable to the

governing body on the theory that it would have known of the violation had it properly

exercised its responsibilities where, for example, the violations were so persistent and



                                              13
widespread that they were the subject of prolonged public discussion or a high degree of

publicity. Id.

       Finally, to establish municipal liability, a plaintiff must demonstrate that the

governing entity, through its deliberate conduct, was the “moving force” behind the injury

alleged; plaintiff must show that the municipal action was taken with the requisite degree of

culpability and must demonstrate a direct causal link between the municipal policy and the

deprivation of federal rights. Malone, 297 F.Supp.3d at 655 (quoting Board of County

Commissioners of Bryan County, Oklahoma v. Brown, 520 U.S. 397, 404, 117 S.Ct. 1382, 1388

(1997)). “For a municipality to be liable on account of its policy or custom, the plaintiff must

show that (1) the policy itself violated federal law or authorized or directed the deprivation

of federal rights, or (2) the policy was adopted or maintained with deliberate indifference as

to the known or obvious consequence that it would result in the violation of someone’s

federal rights.” Id. In the latter situation, a demonstration of at least a pattern of similar

violations of federal rights is generally required as a single, or even handful of violations, will

not be enough for a court to conclude that the municipality maintained a policy with

deliberate indifference to the rights of persons within its jurisdiction. Id.

       Pertinent to the matter at hand are two theories under which the existence of an

official policy might possibly be established. “In limited circumstances, a local government’s

decision not to train certain employees about their legal duty to avoid violating citizens’

rights may rise to the level of an official government policy for purposes of §1983.” Connick

v. Thompson, 563 U.S. 51, 61, 131 S.Ct. 1350, 1359 (2011). Nevertheless, the Supreme Court

has emphasized that municipality liability based on a failure-to-train theory is at its most

tenuous. Id. An inadequate training program or a failure to train, if shown to be an official


                                                14
policy or custom of which a municipality has knowledge, may serve as the basis for §1983

liability only where inadequate training amounts to deliberate indifference to the rights of

the persons with whom authorities come into contact. City of Canton v. Harris, 489 U.S. 378,

388, 109 S.Ct. 1197, 1204 (1989). Thus, to hold a municipality liable under §1983 based on

a policy of inadequate training, a plaintiff must demonstrate that: 1) the municipality’s

training policy was inadequate, 2) the municipality was deliberately indifferent in adopting

its training policy, and 3) the inadequate training policy directly caused the constitutional

violation. Kitchen v. Dallas County, 759 F.3d 468, 484 (5th Cir. 2014). Deliberate indifference

in this context may be shown by demonstrating that a municipality had notice of a pattern of

similar violations and that it failed to change its training methods in the face of such

incidents.   Malone, 297 F.Supp.3d at 655-56.        Alternatively, a plaintiff may establish

indifference based upon a single incident in the narrow range of circumstances where a

constitutional violation is likely to result as the highly predictable consequence of a

particular failure to train. Kitchen, 759 F.3d at 484.

       The second theory potentially implicated in the instant matter is that of establishing

a policy or custom of a failure to supervise or inadequate supervision. Malone, 297 F.Supp.3d

at 656. To prevail on a failure-to-supervise theory, a plaintiff must show that: 1) the

supervision policies of the municipality were inadequate, 2) the municipality was

deliberately indifferent in adopting such policies, and 3) the inadequate supervision policies

directly caused the plaintiff’s injuries. Id. “Proof that a single constitutional violation

resulted from inadequate supervision is ordinarily insufficient to hold a municipality liable

for inadequate supervision.” Id. (citing Thompson v. Upshur County, 245 F.3d 447, 459 (5th

Cir. 2001)). Typically, the plaintiff must demonstrate a pattern of similar violations to


                                               15
establish the deliberate indifference required to impose municipal liability for failure to

supervise because only when a failure to train or supervise reflects a “deliberate” or

“conscious” choice can the governmental entity be liable for such a failure under §1983. Id.

(citing City of Canton, 489 U.S. at 388-89, 109 S.Ct. at 1205). The need for more or different

training or supervision must be so obvious, and the inadequacy so likely to result in the

violation of constitutional rights, that the policymakers of the municipality can reasonably

be said to have been deliberately indifferent to the need, and the failure to provide proper

training or supervision may fairly be said to represent a policy for which the municipality is

responsible. Id. (quotations and citations omitted).

       With the foregoing standards in mind, the Court must now determine whether the

competent summary judgment establishes municipal liability on the part of TPCG. In his

supplemental and amended complaint, Plaintiff alleged, in a wholly conclusory fashion, that

“[p]olicymaking Defendants Larpenter, Triche, [and] Neal … knew that the policies, practices,

and procedures with respect to medical care at the Terrebonne Parish Criminal Justice

Complex were inadequate and posed a danger of serious bodily injury to detainees there”

and “… took no action to correct these policies, practices, and procedures.” (Rec. doc. 29, p.

6).   Plaintiff does not identify precisely what the objectionable policies, practices, or

procedures were or how or when they came into existence, nor does he suggest what action

could have been taken to remedy their supposed infirmity. Unfortunately for Plaintiff,

simply alleging that a policy exists is insufficient to carry the day: “[e]ach and any policy

which allegedly caused constitutional violations must be specifically identified by a plaintiff.”

Piotrowski v. City of Houston, 237 F.3d 567, 579-80 (5th Cir. 2001).            Morever, “[t]he

description of a policy or custom and its relationship to the underlying constitutional


                                               16
violation … cannot be conclusory; it must contain specific facts.” Spiller v. City of Texas City,

130 F.3d 162, 167 (5th Cir. 1997); Meyer v. Coffey, 231 F.Supp.3d 137, 148-49 (N.D. Tex.

2017). The allegations presented in Plaintiff’s amended complaint fall woefully short of that

standard and his memorandum in opposition to Defendants’ motion does not remedy that

shortcoming.

        With respect to the second element of municipal liability, the burden remains on

Plaintiff to identify the positive law or evidence of custom demonstrating that Larpenter,

Triche, and Neal were indeed the final policymakers responsible for the action or inaction

alleged. Meyer, 231 F.Supp.3d at 147-48. That showing is not apparent from a review of

Plaintiff’s operative pleading. Although Plaintiff generally alleged, earlier on in his amended

complaint, that Larpenter, Triche, and Neal were responsible for properly hiring, training,

and supervising employees of TPCJC (rec. doc. 29, p. 5), 6/ he failed to identify precisely what

those hiring, training, and supervisory practices were and to explain how they were

inadequate. Nor does Plaintiff identify any prior incidents of a similar nature that were

known by the Defendants and were allowed to go uncorrected such that their failure to do

so could be equated with deliberate indifference. Inasmuch as the summary judgment

evidence establishes that Plaintiff did, in fact, receive medical care throughout the duration

of his stay at TPCJC, certainly no arguable claim premised upon a custom of denying medical

care to inmates would lie here. Cardenas v. Lee County, Texas, 569 Fed.Appx. 252, 255-56 (5th

Cir. 2014). More fundamentally, without expert medical testimony to opine on the existence

and cause of any medical condition from which Plaintiff allegedly suffered at TPCJC, no


6/As for Sheriff Larpenter, Plaintiff’s factually unsupported allegations went even further: not only was he
charged with being ultimately responsible for the hiring, training, supervising, etc. of all employees of TPCJC,
he was also alleged to be “… responsible for each and every other Defendant named.” (Rec. doc. 29, p. 5, ¶ 19).

                                                      17
rational juror could find that he had a serious medical need while he was housed there, much

less that the Defendants were deliberately indifferent to any such need. Rutledge v. Jackson,

No. 06-CV-0064, 2009 WL 311149 at *3-4 (S.D. Miss. Feb. 6, 2009). Even if he had, an expert’s

opinion, standing alone, is generally insufficient to establish deliberate indifference based

upon a lack of training or supervision. Thompson v. Upshur County, TX, 245 F.3d 447, 459 (5th

Cir. 2001); Conner v. Travis County, 209 F.3d 794, 797-98 (5th Cir. 2000).

         In his belated opposition to Defendants’ motion, Plaintiff concedes that TPCG is not

vicariously liable for the actions of the medical care providers at TPCJC. (Rec. doc. 82, p. 3).

Thereafter, he advances for the first time a theory of liability that is found nowhere in his

original or amended complaints: “… that Terrebonne Parish is directly liable under §1983

for hiring CorrectHealth because the parish allegedly knew the company would provide

‘grossly negligent and unconstitutionally infirm’ medical care to inmates at TPCJC.” (Id.). 7/

Just like Plaintiff’s allegations regarding the existence of a policy or custom, his equivocal

hiring-related allegations are wholly conclusory and lacking in supporting facts. He provides

the Court with no evidence of prior incidents of a similar nature of which TPCG had

knowledge and ignored so as to amount to deliberate indifference. Plaintiff also fails to

explain how TPCG’s hiring policies were insufficient and he points to no opinions from an

expert in the field of hiring practices setting forth how alternative procedures would have

resulted in a different outcome. Without such expert testimony, Plaintiff is unable to carry

his burden of proving the standard of care to which he has entitled, breach of that standard

of care, and causation. Fulmer v. United States, No. 17-CV-15943, 2019 WL 1989233 at 5-8


7/In addition to the novelty of this theory, this is the first mention of an entity called CorrectHealth in this case.
The operative “Contract for Medical Services” that has been provided to the Court is between TPCG and Haydel
Family Practice – Professional Medical Corporation. (Rec. doc. 61-3, pp. 3-10).

                                                         18
(E.D. La. May 6, 2019); Rutledge, 2009 WL 31149 at *4. The two fundamental requirements

for holding a municipality liable for inadequate hiring – culpability and causation – are

wholly absent here. Snyder v. Trepagnier, 142 F.3d 791, 795 (5th Cir. 1998).

       The second basis for Plaintiff’s opposition to Defendants’ motion is as novel as his

first in terms of its audition in a memorandum rather than in pleadings previously filed in

this case.   Plaintiff acknowledges that an entity like TPCG may contract away the

responsibility for providing medical care to inmates under R.S. 15:703(B). (See note 4,

supra). Plaintiff focuses in on the following two provisions of the contract between TPCG

and Dr. Haydel which provide that:

       9.     Inmate health complaints will be collected daily and evaluated the
              same day by a nurse under the supervision of the Jail Physician.

       10.    The doctor will conduct sick call in the jail whenever necessary at the
              request of the medical assistant (nurse).

                                                                  (Rec. doc. 61-3, p. 8).

       Plaintiff maintains that the foregoing two contractual provisions are at odds with the

following two sections of the Louisiana Administrative Code:

       D.     Treatment given by other than a licensed physician shall be made by
              trained personnel according to written, standing or direct orders of the
              physician in charge.

                              * * * * * * * * * * * * * * * *

       F.     Inmates shall have access to routine health care by a physician within
              48 hours after making such request.

                                                            (Rec. doc. 82-3, p. 1)(citing
                                                        Louisiana Administrative Code
                                                  Title 22, Part III, §2909(D) and (F)).

       Plaintiff argues that an inconsistency exists between the above-cited contractual and

code provisions, which he says constitutes a delegation of medical-care responsibility that
                                             19
was inconsistent with state law and thus demonstrates that TPCG was “grossly negligent in

contracting for substandard medical care for inmates at the TPCJC.” (Rec. doc. 82, p. 5).

       As noted above, without the opinion from an expert in the field, Plaintiff is unable to

establish that the care that he received at TPCJC was substandard in any respect or even that

any medical need that he had while he was housed there was “serious” in a constitutional

sense. What is clear is that the failure of governmental officials to fulfill their duties under

state law or contract does not give rise to a federal constitutional claim under §1983. Ponce

v. Louisiana Dept. of Corrections, No. 10-CV-1478, 2013 WL 3227020 at *2 (W.D. La. Jul. 1,

2013), vacated and remanded in part on other grounds, 590 Fed.Appx. 444 (5th Cir.

2015)(citing Meyers v. Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996)); Reyes v. Hale County Jail,

No. 03-CV-0180, 2003 WL 22670929 at *2 (N.D. Tex. Sept. 16, 2003). A violation of the

Louisiana Administrative Code is simply not of constitutional magnitude so as to be

actionable under §1983. Allen v. St. Tammany Parish, No. 17-CV-4091, 2018 WL 558503 at

*3 (E.D. La. Jan. 2, 2018), adopted, 2018 WL 537495 (E.D. La. Jan. 24, 2018).

       It is also clear that a claim of negligence or even gross negligence does not implicate

the Constitution and does not provide a basis for a §1983 claim. Delgado v. United States

Marshal, No. 12-CV-0347, 2014 WL 4387344 at *7 (W.D. La. Sept. 3, 2014), appeal dis’d, 618

Fed.Appx. 236 (5th Cir. 2015). The express wording of R.S. 15:703(D) also renders TPCG

immune from state tort claims as a result of the action or inaction of the contracting health

care provider absent a showing of gross negligence or willful misconduct and proof that “…

such gross negligence or willful misconduct was a substantial factor in causing the injury.”

Belcher v. Lopinto, No. 18-CV-7368, 2018 WL 5847822 at *3 (E.D. La. Nov. 8, 2018); Bush v.

LaFourche Parish Council, No. 09-CV-3436, 2012 WL 258591 at *2-3 (E.D. La. Jan. 26, 2012).


                                              20
Without the opinion of an expert, Plaintiff is unable to make that showing. Furthermore, as

Plaintiff advances no challenge to Dr. Haydel’s licensure, or that of any of the other health

care providers at TPCJC, upon contracting with the doctor TPCG fulfilled its statutory

obligation under R.S. 15:703 and is thus immune from state tort liability. Serigny v. Lafourche

Parish Gov’t ex rel. Randolph, 547 Fed.Appx. 582, 583-85 (5th Cir. 2013).

       Plaintiff did not allege in his amended complaint that Neal, Larpenter, and/or Triche

were in any way personally involved in the acts or omissions giving rise to his claims. That

being the case, Plaintiff had no viable §1983 claims against those Defendants in their

individual capacity. Serigny v. LaFourche Parish Gov’t ex rel. Randolph, No. 10-CV-3205, 2014

WL 2215744 at *5 (E.D. La. May 28, 2014). Such supervisory officials, as well as TPCG, cannot

be held liable for constitutional violations committed by parish authorities unless those

violations result directly from a municipal custom or policy. Conner, 209 F.3d at 796.

Plaintiff, however, has identified no parish policy, practice, or custom that caused the

damages he claims in the manner contemplated by Monell.              Authement v. Parish of

Terrebonne, No. 09-CV-4618, 2010 WL 1930943 at *6 (E.D. La. Mar. 19, 2010), adopted, 2010

WL 1930938 (E.D. La. May 10, 2010). Otherwise, to establish municipality or supervisory

liability in a single-episode case like this one, Plaintiff must demonstrate deliberate

indifference by showing that an official was aware of facts from which an inference of

substantial risk of harm could be drawn, that the official drew that inference, and that the

official subjectively intended that harm occur. Thompson, 245 F.3d at 458-59; Cardenas, 569

Fed.Appx. at 255. That weighty showing has not been made here. TPCG is also entitled to

immunity from Plaintiff’s state law claims under R.S. 15:703. And without an expert to

support his claims and to rebut the opinions of Defendants’ expert, Plaintiff is unable to


                                              21
establish the standards of care to which he was entitled, a breach of those standards, and

causation so as to prevail on any federal or state law claims. Fulmer, 2019 WL 1989233 at

*7-8; Rutledge, 2009 WL 311149 at *3-4.            The expectedly self-serving nature of the

allegations present in the declarations provided by Plaintiff do not alter the Court’s

conclusions as the allegations are lacking in corroborating facts and do not speak to the

existence vel non of an unconstitutional policy, practice, or custom. For all these reasons, it

is ordered that Defendants’ motion is granted and that Plaintiff’s suit is dismissed. Judgment

will be entered accordingly.

       New Orleans, Louisiana, this 13th day of             July         , 2019.




                                                    MICHAEL B. NORTH
                                              UNITED STATES MAGISTRATE JUDGE




                                              22
